Case 6:21-cv-00010-WWB-EJK Document 1 Filed 01/04/21 Page 1 of 10 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                                      CASE No.:
MICHELLE STRICKLAND,

       Plaintiff,

vs.

BEACHSIDE TAVERN, LLC, d/b/a
BEACHSIDE TAVERN

      Defendants.
___________________________________/

                                          COMPLAINT


       Plaintiff, MICHELLE STRICKLAND (hereinafter the “Plaintiff”), through undersigned

counsel, hereby files this Complaint and sues BEACHSIDE TAVERN, LLC, d/b/a BEACHSIDE

TAVERN, (hereinafter, the “Defendant”), for injunctive relief, attorney’s fees and costs

(including, but not limited to, court costs and expert fees), pursuant to 42 U.S.C. §12181, et. seq.,

(“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:

                                JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter referred to as the

“ADA”). This Court is vested with jurisdiction under 28 U.S.C. §1331 and §343.

       2.      Venue is proper in this Court, Middle District pursuant to 28 U.S.C. §1391(B) in

that all events giving rise to this lawsuit occurred in Volusia County, Florida.

       3.      At the time of Plaintiff’s visit to Defendant’s Subject Facilities, prior to instituting

the instant action, MICHELLE STRICKLAND (hereinafter referred to as “STRICKLAND”), was

                                                  1
Case 6:21-cv-00010-WWB-EJK Document 1 Filed 01/04/21 Page 2 of 10 PageID 2




a resident of the State of Florida, suffered from what constitutes a “qualified disability” under the

Americans with Disabilities Act of 1990, and used a wheelchair for mobility. Plaintiff has cerebral

palsy. Since childhood, she has been required to traverse in a wheelchair, and is substantially

limited to performing one or more major life activities including, but not limited to, walking,

standing, grabbing, grasping, and/or pinching.

        4.       The Plaintiff personally visited, in or about October 31, 2020 Defendant’s Subject

Facilities, but was denied full and equal access to, and full and equal enjoyment of, the facilities

services, goods, privileges and accommodations offered within Defendant’s Subject Facilities,

which is the subject of this lawsuit, even though she would be classified as a “bona fide patron”,

because of her disabilities. Plaintiff lives in Volusia County, Florida, in close proximity to

Defendant, (within 16.9 miles) and travels in the surrounding areas near Defendant’s Subject

Facilities on a regular basis.

        5.       The Defendant, BEACHSIDE TAVERN, LLC, d/b/a BEACHSIDE TAVERN, is

authorized to conduct and is conducting business within the State of Florida.

        6.       Upon information and belief, BEACHSIDE TAVERN, LLC, is the lessee and/or

operator of the real property (the “Subject Facility”), and the owner of the improvements where

the Subject Facility is located which is the subject of this action, the establishment commonly

referred to as BEACHSIDE TAVERN, LLC located at 690 East 3rd Avenue, New Smyrna Beach,

Florida, 32169

        7.       Upon information and belief, BEACHSIDE TAVERN, LLC, is the lessor, operator

and/or owner of the real property (the “Subject Facility”), and the owner of the improvements

where the Subject Facilities are located which are the subjects of this action.




                                                 2
Case 6:21-cv-00010-WWB-EJK Document 1 Filed 01/04/21 Page 3 of 10 PageID 3




       8.      All events giving rise to this lawsuit occurred in the State of Florida. Venue is

proper in this Court as the premises are located in Volusia County in the Middle District, Orlando

Division.

            COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

       9.      On or about July 26, 1990, Congress enacted the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were provided one and a half years

from enactment of the statute to implement its requirements. The effective date of the Title III of

the ADA was January 26, 1992. 42 U.S.C. §12181; 20 C.F.R. §36.508(a).

       10.     Congress found, among other things, that:

               (i)     some 43,000,000 Americans have one or more physical or mental
                       disabilities, and this number shall increase as the population
                       continues to grow older;

               (ii)    historically, society has tended to isolate and segregate individuals
                       with disabilities, and, despite some improvements, such forms of
                       discrimination against disabled individuals continue to be a
                       pervasive social problem, requiring serious attention;

               (iii)   discrimination against disabled individuals persists in such critical
                       areas as employment, housing, public accommodations,
                       transportation, communication, recreation, institutionalization,
                       health services, voting and access to public services and public
                       facilities;

               (iv)    individuals with disabilities continually suffer forms of
                       discrimination, including outright intentional exclusion, the
                       discriminatory effects of architectural, transportation, and
                       communication barriers, failure to make modifications to existing
                       facilities and practices. Exclusionary qualification standards and
                       criteria, segregation, and regulation to lesser services, programs,
                       benefits, or other opportunities; and,

               (v)     the continuing existence of unfair and unnecessary discrimination
                       and prejudice denies people with disabilities the opportunity to
                       compete on an equal basis and to pursue those opportunities for
                       which our country is justifiably famous, and costs the United States



                                                 3
Case 6:21-cv-00010-WWB-EJK Document 1 Filed 01/04/21 Page 4 of 10 PageID 4




                         billions of dollars in unnecessary expenses resulting from
                         dependency and non-productivity.

          42 U.S.C. §12101(a)(1)-(3), (5) and (9).

          11.    Congress explicitly stated that the purpose of the ADA was to:

                 (i)     provide a clear and comprehensive national mandate for the
                         elimination of discrimination against individuals with disabilities.
                 (ii)    provide clear, strong, consistent, enforceable standards addressing
                         discrimination against individuals with disabilities; and,
                 (iii)   invoke the sweep of congressional authority, including the power to
                         enforce the fourteenth amendment and to regulate commerce, in
                         order to address the major areas of discrimination faced day-to-day
                         by people with disabilities.

          42 U.S.C. §12101(b)(1)(2), and (4).

          12.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, Defendant is a place of

public accommodation in that they are an establishment which provide goods and services to the

public.

          13.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building and/or

Subject Facility which is the subject of this action is a public accommodation covered by the ADA

and which must be in compliance therewith.

          14.    The Plaintiff is informed and believes, and therefore alleges, that the Subject

Facility has begun operations and/or undergone remodeling, repairs and/or alterations since

January 26, 1990.

          15.    Defendant has discriminated, and continue to discriminate, against the Plaintiff, and

others who are similarly situated, by denying full and equal access to, and full and equal enjoyment

of, goods, services, facilities, privileges, advantages and/or accommodations at Defendant’s

Subject Facilities in derogation of 42 U.S.C. §12101, et. seq., and as prohibited by 42 U.S.C.




                                                     4
Case 6:21-cv-00010-WWB-EJK Document 1 Filed 01/04/21 Page 5 of 10 PageID 5




§12182 et. seq., and by failing to remove architectural barriers pursuant to 42 U.S.C.

§12182(b)(2)(a)(iv), where such removal is readily achievable.

        16.     The Plaintiff has been unable to, and continues to be unable to, enjoy full and equal

safe access to, and the benefits of, all accommodations and services offered at Defendant’s Subject

Facilities. Prior to the filing of this lawsuit, the Plaintiff visited the subject properties and was

denied full and safe access to all the benefits, accommodations and services of the Defendant.

Prior to the filing of this lawsuit, STRICKLAND, personally visited BEACHSIDE TAVERN,

LLC, d/b/a BEACHSIDE TAVERN, with the intention of using Defendant’s facilities, but was

denied full and safe access to the facilities, and therefore suffered an injury in fact. As stated

herein, the Plaintiff has visited the Subject Facilities in the past, prior to the filing of this lawsuit,

resides near said Subject Facility, and Plaintiff intends to return to the Subject Facility and Property

within six months, or sooner, upon the Subject Facility being made accessible. As such, Plaintiff

is likely to be subjected to continuing discrimination at the Subject Facility unless it is made readily

accessible to and usable by individuals with disabilities to the extent required under the ADA,

including the removal of the architectural barrier which remain at the Subject Facility.

        17.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

of Justice, Office of the Attorney General, promulgated Federal Regulations to implement the

requirements of the ADA, known as the Americans with Disabilities Act Accessibility Guidelines

(hereinafter “ADAAG”), 28 C.F.R. Part 36, under which said Department may obtain civil

penalties of up to $110,000 for the first violation and $150,000 for any subsequent violation.

        18.     The Defendant’s Subject Facilities are in violation of 42 U.S.C. §12182 et. seq., the

ADA and 28 C.F.R. §36.302 et. seq., and is discriminating against the Plaintiff, as a result of

interalia, the following specific violations:



                                                    5
Case 6:21-cv-00010-WWB-EJK Document 1 Filed 01/04/21 Page 6 of 10 PageID 6




     VIOLATIONS

        a) Failure to provide ADA compliant parking stall striping and markings, in violation

           2017 FAC, 2014 FAC and 2010 ADAS Section 502.3.3.

        b) Failure to provide ADA compliant parking stall width clearance, in violation 2017

           FAC, 2014 FAC Section 502.1.

        c) Failure to provide ADA compliant parking stall slope gradings, in violation 2017

           FAC, and 2014 FAC Section 502.4.

        d) Failure to provide ADA compliant access aisle striping and markings, in violation

           2017 FAC, 2014 FAC and 2010 ADAS Section 502.3.3.

        e) Failure to provide ADA compliant access aisle width clearance, in violation 2017

           FAC, 2014 FAC and 2010 ADAS Section 502.3.1.

        f) Failure to provide ADA compliant access aisle slope grading, in violation 2017

           FAC, and 2014 FAC Section 502.4.

        g) Failure to provide ADA compliant parking stall signage with the $250 penalty, in

           violation 2017 FAC, and 2014 FAC Section 502.6.1.

        h) Failure to provide ADA compliant accessible route with compliant slope grading,

           in violation 2017 FAC, 2014 FAC and 2010 ADAS Section 403.3.

        i) Failure to provide ADA compliant accessible route that does not provide abrupt

           changes in elevation greater than ¼ inch, in violation 2017 FAC, 2014 FAC and

           2010 ADAS Section 303.2 and 303.3.

        j) Failure to provide ADA compliant take-out counter height, in violation 2017 FAC,

           2014 FAC and 2010 ADAS Section 904.4.1 and 904.4.2.




                                            6
Case 6:21-cv-00010-WWB-EJK Document 1 Filed 01/04/21 Page 7 of 10 PageID 7




        k) Failure to provide ADA compliant take-out counter clear floor space, in violation

           2017 FAC, 2014 FAC and 2010 ADAS Section 904.4.1.

        l) Failure to provide ADA compliant bar counter height, in violation 2017 FAC, 2014

           FAC and 2010 ADAS Section 904.4.1 and 904.4.2.

        m) Failure to provide ADA compliant bar counter clear floor space, in violation 2017

           FAC, 2014 FAC and 2010 ADAS Section 904.4.1.

        n) Failure to provide ADA compliant number of exterior table seating, in violation

           2017 FAC, 2014 FAC and 2010 ADAS Section 227.3.

        o) Failure to provide ADA compliant exterior table clearances, in violation 2017 FAC,

           2014 FAC and 2010 ADAS Section 306.1.

        p) Failure to provide ADA compliant number of interior table seating, in violation

           2017 FAC, 2014 FAC and 2010 ADAS Section 227.3.

        q) Failure to provide ADA compliant interior table clearances, in violation 2017 FAC,

           2014 FAC and 2010 ADAS Section 306.1.

        r) Failure to provide ADA compliant directional signage to accessible restroom, in

           violation 2017 FAC, 2014 FAC and 2010 ADAS Section 216.8.

        s) Failure to provide ADA compliant restroom signage, in violation 2017 FAC, 2014

           FAC and 2010 ADAS Section 216.8.

        t) Failure to provide ADA compliant restroom door hardware, in violation 2017 FAC,

           2014 FAC and 2010 ADAS Section 309.4.

        u) Failure to provide ADA compliant restroom door locking/latching hardware, in

           violation 2017 FAC, 2014 FAC and 2010 ADAS Section 604.8.1.2.




                                            7
Case 6:21-cv-00010-WWB-EJK Document 1 Filed 01/04/21 Page 8 of 10 PageID 8




             v) Failure to provide ADA compliant interior restroom front door approach pull

                clearance, in violation 2017 FAC, 2014 FAC and 2010 ADAS Section 404.2.4.1.

             w) Failure to provide ADA compliant lavatory underside clearance, in violation 2017

                FAC, 2014 FAC and 2010 ADAS Section 306.3.1.

             x) Failure to provide ADA compliant insulated pipes, in violation 2017 FAC, 2014

                FAC and 2010 ADAS Section 606.5.

             y) Failure to provide ADA compliant, unobstructed, lavatory/toilet clear floor space,

                in violation 2017 FAC, 2014 FAC and 2010 ADAS Section 604.3.2.

             z) Failure to provide ADA compliant rear grab bar, in violation 2017 FAC, 2014 FAC

                and 2010 ADAS Section 609.4.

             aa) Failure to provide ADA compliant side grab bar spacing, in violation 2017 FAC,

                2014 FAC and 2010 ADAS Section 609.3.

             bb) Failure to provide ADA compliant properly located, non-protruding shelf, in

                violation 2017 FAC, 2014 FAC and 2010 ADAS Section 307.2.

             cc) Failure to provide ADA compliant toilet paper location, in violation 2017 FAC,

                2014 FAC and 2010 ADAS Section 604.7.

       19.      Upon information and belief, there are other current violations of the ADA at

Defendant’s Properties, and only once a full inspection is done can all said violations be identified.

       20.      To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA. The barriers to access at the Subject Facilities, as described above, have

severely diminished Plaintiff’s ability to avail herself of the goods and services offered at the

Subject Facilities, and compromise her safety.



                                                  8
Case 6:21-cv-00010-WWB-EJK Document 1 Filed 01/04/21 Page 9 of 10 PageID 9




       21.     Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304, the

Defendants were required to make the Subject Facility, a place of public accommodation,

accessible to persons with disabilities since January 28, 1992. To date, the Defendant has failed

to comply with this mandate.

       22.     The Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have her reasonable attorney’s fees, costs

and expenses paid by the Defendant, pursuant to 42 U.S.C. §12205.

       23.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the

Plaintiff’s injunctive relief; including an order to alter the subject facilities to make them readily

accessible to, and useable by, individuals with disabilities to the extent required by the ADA and

closing the subject facility until the requisite modifications are completed.

       WHEREFORE, the Plaintiff hereby demands judgment against the Defendant and the

Court declare that the subject property and Subject Facilities owned, operated, leased, controlled

and/or administered by the Defendant is are violative of the ADA;

       A.      The Court enter an Order requiring the Defendant to alter their facilities and

               amenities to make them accessible to and usable by individuals with disabilities to

               the full extent required by Title III of the ADA;

       B.      The Court enter an Order directing the Defendant to evaluate and neutralize their

               policies, practices and procedures toward persons with disabilities, for such

               reasonable time so as to allow the Defendant to undertake and complete corrective

               procedures to the Subject Facility;

       C.      The Court award reasonable attorney’s fees, all costs (including, but not limited to

               court costs and expert fees) and other expenses of suit, to the Plaintiff; and



                                                  9
Case 6:21-cv-00010-WWB-EJK Document 1 Filed 01/04/21 Page 10 of 10 PageID 10




      D.     The Court award such other and further relief as it deems necessary, just and proper.



      Dated: This 1st day of January 2021




                                                   Respectfully submitted,

                                                   By: /S/Joe M. Quick, Esq._________
                                                   Joe M. Quick, Esq.
                                                   Bar Number 0883794
                                                   Attorney for Plaintiff
                                                   Law Offices of Joe M. Quick, Esq.
                                                   1224 S. Peninsula Drive #619
                                                   Daytona Beach, Florida 32118
                                                   Telephone: 386.212.3591
                                                   Email: JMQuickEsq@gmail.com




                                              10
